Exhibit Duratech Group Inc. Consolidated Balance Sheet As of October31, 2008 ASSETS CURRENT ASSETS Cash and Cash Equivalents $ - Accounts Receivable 653,344 Other Receivables 130,476 Inventory 2,765,026 TOTAL CURRENT ASSETS 3,548,846 OTHER ASSETS 1,103,156 PROPERTY, PLANT, AND EQUIPMENT, NET 342,150 TOTAL ASSETS $ 4,994,152 LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) LIABILITIES CURRENT LIABILITIES: Bank Overdraft $ 354,207 Notes Payable, current 2,590,170 Shareholder Notes Payable, current 817,579 Accounts Payable 914,124 Customer Deposits 434,691 TOTAL LIABILITIES 5,110,771 STOCKHOLDERS' EQUITY/(DEFICIT) Paid in Capital 594,025 Premium on Redemption of Shares (27,207) Retained Earnings/(Accumulated Deficit) (683,437 ) TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) (116,619 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ 4,944,152 The accompanying notes are an integral part of these financial statements. 1 Duratech Group Inc. Consolidated Statement of Operations For the Nine-months ended October 31, 2008 SALES AND COST OF SALES Sales $ 4,278,661 Cost of Sales 2,857,922 Gross Profit 1,420,739 EXPENSES Selling, general and administrative 600,443 Payroll Expense 1,201,732 Bad Debt Expense 320 Interest 154,230 Depreciation - TOTAL EXPENSES 1,956,725 Net Income/(Loss) from Operations (535,986 ) OTHER INCOME/(EXPENSE) Gain on Disposal - Other Income - Interest Income 3,806 NET OTHER INCOME/(EXPENSE) 3,806 NET INCOME/(LOSS) FROM CONTINUED OPERATIONS (532,180 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) 47,898 COMPREHENSIVE INCOME (LOSS) (484,282 ) The accompanying notes are an integral part of these financial statements. 2 Duratech Group Inc. Consolidated Statement of Cash Flows For the Nine-months ended October 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income/(loss) from continued operations $ (484,282 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation - Bad Debt Expense 320 Changes in Assets and Liabilities: (Increase)/Decrease in Accounts Receivable (97,533 ) (Increase)/Decrease in Other Receivable (130,476 ) (Increase)/Decrease in Inventories (572,011 ) Increase/(Decrease) in Bank Overdraft (185,112 ) Increase/(Decrease) in Accounts Payable and Accrued Expenses 623,538 Increase/(Decrease) In Customer Deposits 381,009 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (464,547 ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in Other Assets (973,156 ) Purchase of Property, Plant, and Equipment (151,181 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (1,124,337 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds/(Payment) of Notes Payable and Loans 992,846 Proceeds/(Payment) of Shareholder Loans 154,836 Proceeds from Long-term Debt - Proceeds from Shareholder Loans - Proceeds from Conversion of Shareholder debt to Equity 598,409 Proceeds/(Payment) of Buying Equity in Acquisition - Proceeds/(Payment) from Share Redemption (27,207 ) Payment for UpSnap Acquisition (130,000 ) NET CASH PROVIDED BY (USED IN) FINANCINGACTIVITIES 1,588,884 NET INCREASE IN CASH AND CASH EQUIVALENTS - CASH AND CASH EQUIVALENTS: Beginning of Period - End of Period $ - SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest $ 154,230 Taxes $ - The accompanying notes are an integral part of these financial statements. 3 DURATECH GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1—ORGANIZATION AND NATURE OF BUSINESS Duratech Group Inc. is a Canadian company that is engaged in the construction and manufacturing of homes in Alberta and Saskatchewan, Canada.Duratech Group Inc. (previously named Duratech Contracting Inc.)commenced operations on December 18, 2002 as a small homebuilding company constructing about 5 homes a year until Peter Van Hierden (“Van Hierden”) bought out the majority partners and took control of the operations in July, 2007. Shortly thereafter, Mr. Van Hierden identified a synergistic opportunity to acquire a modular oil camp factory which was also in distress and acquired the company in July, 2007. Since that time management has been able to turn both these operations around and now seeks to grow the company organically and through additional acquisitions. Duratech’s principle operations are building manufactured and stick-built homes and modular oil camps in Alberta and Saskatchewan, Canada which have historically experienced very rapid growth primarily because of commodities such as oil, uranium and diverse mining. Duratech manufactures and builds homes and modular sites for its marketplace, principally Alberta and Saskatchewan.The Company has three principal products that it offers: first, the company builds on-site conventional homes through its Duratech Contracting division; second, the company builds ready-to-move (RTM) homes in factories and brings them on foundations to sell to end users; and, third, the company builds modular camp sites for the oil mining industry through its Duratech Structures division. On August 29, 2008, UpSnap Inc. (the “Registrant”) entered into a Share Exchange Agreement (the “Share Exchange Agreement”) by and among the Registrant; Tony Philipp,an officer, director and shareholder of Registrant (“Philipp”); Duratech Group Inc., an Alberta, Canada corporation (“Duratech”) and the shareholders of Duratech (“Duratech Shareholders”), including Peter Van Hierden, a citizen of Alberta, Canada and owner directly or indirectly of approximately 96% of the share capital of Duratech (“Van Hierden”). Upon closing of the share exchange transaction (the “Share Exchange”) on September 17, 2008, the Duratech Shareholders transferred all of their shares of common stock in Duratech to the Registrant in exchange for an agreement to issue to them an aggregate of 50,349,342 shares of Common Stock of the Registrant,resulting in Duratech becoming a majority owned subsidiary of the Registrant. In addition, P&R Gateway Developments Inc. and 1371009 Alberta Ltd., fifty percent (50%) owned joint venture companies of Duratech became indirectly controlled by the Registrant. As part of the Share Exchange, the Duratech Shareholders were issued options to purchase 18,950,334 shares of the Registrant’s Common Stock in substitution for options to purchase 2,235,610 shares of Duratech common stock which they owned prior to the transaction. In order to facilitate the exercise of these new options, the Registrant has agreed to hold 18,950,334 shares of Common Stock in reserve, and instead issue the balance of 50,349,342 shares to the Duratech Shareholders pro rata pursuant to the Share Exchange Agreement. The shares of Duratech common stock, par value $0.05 per share, are validly issued, fully paid, and nonassessable, and represent one hundred percent (100%) of the common equity ownership of Duratech, and the Duratech Shareholders are the sole record and beneficial owners thereof.The Duratech common stock represents sixty-five percent (65%) of the issued and outstanding equity capitalization of Duratech, with the other thirty-five percent (35%) consisting of two series of preferred stock, one currently issued to three individuals and outstanding, and the other issued to Van Hierden and Duratech Shareholders on the Closing Date (as defined in the Share Exchange Agreement). Both of the series have a par value of $1.00 per share. The first series, which is currently outstanding and consists of 158,096 shares of Preferred Non-Voting stock, and has a $1.00 liquidation preference, is not entitled to any dividend or conversion privilege, and is to be liquidated in three years. The second series, which is a new series issued to Van Hierden and Duratech Shareholders as of the Closing Date, consists of 3,198,362 shares of preferred stock and is entitled to one vote per share, has a $1.00 liquidation preference and is not be entitled to any dividend or conversion privilege. In addition, holders of options to purchase Duratech common stock were granted options to purchase an additional 1,203,790 shares of this second series of preferred stock.All of the outstanding Duratech share capital was offered and sold in accordance with applicable Canadian and United States Federal and local securities laws. As part of the reverse merger, the Registrantceased engaging in the mobile information search services business. As a result of the Share Exchange, Duratech Group Inc. has become a majority-owned subsidiary of the Registrant.Based upon management’s review of alternatives, the Share Exchange Agreement and the Asset Purchase Agreement present the most viable present possibility for future enhancement of shareholder value and for payment of creditors. After the consummation of the transactions contemplated by the Share Exchange Agreement, the Registrant, on the day after the Closing Date, consummated the sale of its assets related to its mobile information search services, subject to assumption and payment of all of the Registrant’s liabilities related to periods prior to the closing, to UpSnap Services, LLC, a North Carolina limited liability corporation (“UpSnap Services”), which is owned by Philipp, pursuant to an Asset Purchase Agreement dated as of August 29, 2008 (the “Asset Purchase Agreement”). 4 DURATECH GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in conformity with Generally Accepted Accounting Principles (“GAAP”) for interim financial information and with the instructions to SEC Form 10-QSB and Article 8 of Regulation S-K. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheet and the reported amounts of revenues and expenses for the period. Actual results could differ significantly from those estimates.The accompanying unaudited consolidated financial statements should be read in conjunction with the January 31, 2008 audited financial statements of Duratech Group Inc. and the notes thereto as incorporated by reference to the Company’s Current Report on Form 8-K filed on September 24, 2008. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Duratech Group Inc., incorporated under the Business Corporations Acts of Alberta, Canada.Intercompany transactions have been eliminated in consolidation.When required, certain reclassifications are made to the prior period’s consolidated financial statements to conform to the current presentation. Business Activity —Duratech Group Inc. (previously named Duratech Contracting Inc.)commenced operations on December 18, 2002 as a small homebuilding company constructing about 5 homes a year until Peter Van Hierden (“Van Hierden”) bought out the majority partners and took control of the operations in July, 2007.Shortly thereafter, Mr. Van Hierden identified a synergistic opportunity to acquire a modular oil camp factory which was also in distress and acquired the company in July, 2007.Since that time management has been able to turn both these operations around and now seeks to grow the company organically and through additional acquisitions. Duratech’s principle operations are building manufactured and stick-built homes and modular oil camps in Alberta and Saskatchewan, Canada whichhave historically experiencedvery rapid growth primarily because of commodities such as oil, uranium and diverse mining. Duratech manufactures and builds homes and modular sites for its marketplace, principally Alberta and Saskatchewan.The Company has three principal products that it offers: first, the company builds on-site conventional homes through its Duratech Contracting division; second, the company builds ready-to-move (RTM) homes in factories and brings them on foundations to sell to end users; and, third, the company builds modular camp sites for the oil mining industry through its Duratech Structures division. On July 1, 2007, Duratech Contracting Inc. acquired Duratech Structures Inc. (previously known as Jobsite Structures). On July 28, 2008, Duratech Contracting Inc. changed its name to become Duratech Group Inc. Cash and Cash Equivalents —For purposes of the Consolidated Statement of Cash Flows, the Company considers liquid investments with an original maturity of three months or less to be cash equivalents. Management’s Use of Estimates —The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Presentation and Foreign Currency Translation —These consolidated financial statement have been prepared in accordance with US generally accepted accounting principles (GAAP) and translated into U.S dollars. The prevailing exchange rate used to translate the Canadian dollars to U.S dollars at October 31, 2008 was 0.831532. The average for the nine-months ending October 31, 2008 was 0.913774. 5 DURATECH GROUP INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Assets and liabilities denominated in respective functional currencies are translated into United States Dollars at the exchange rate as of the balance sheet date.The share capital and retained earnings are translated at exchange rates prevailing at the time of the transactions.Revenues, costs, and expenses denominated in respective functional currencies are translated into United States Dollars at the weighted average exchange rate for the period.The effects of foreign currencies translation adjustments are included as a separate component of accumulated other comprehensive income. Revenue Recognition —Revenues from long-term construction contracts (over one year) of the Duratech Contracting division are recognized using the percentage-of-completion method. Revenues from short-term contracts of the Duratech Structures division are recognized as the work is performed and related costs are incurred. Contract costs include all direct materials and labor costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools, and repair costs. General and administrative costs are charged to expense as incurred. As a result of the global economic environment and decrease in natural resource prices, demand for on-site conventional homes (long-term construction contracts) have slowed slightly and prices have decreased up to 10% in some markets. In regards to short-term contracts, the Company has found continued demand for ready-to-move (RTM) homes and a moderation of demand for modular camp sites for the oil mining industry. The Company expects demand for modular camp sites accelerate with any increase in natural resource prices, principally oil and natural gas. Revenue and all related costs and expenses from house and land sales are recognized at the time that closing has occurred, when title and possession of the property and the risks and rewards of ownership transfer to the buyer, and we do not have a substantial continuing involvement in accordance with SFAS No.66, “Accounting for Sales of Real Estate” (“SFAS 66”). In order to properly match revenues with expenses, we estimate construction and land development costs incurred and to be incurred, but not paid at the time of closing. Estimated costs to complete are determined for each closed home and land sale based upon historical data with respect to similar product types and geographical areas and allocated to closings along with actual costs incurred based on a relative sales value approach. We monitor the accuracy of estimates by comparing actual costs incurred subsequent to closing to the estimate made at the time of closing and make modifications to the estimates based on these comparisons. Revenue is recognized for long-term construction contract sales on the percentage-of-completion method when the land sale takes place prior to all contracted work being completed. Pursuant to the requirements of SFAS 66, if the seller has some continuing involvement with the property and does not transfer substantially all of the risks and rewards of ownership, profit shall be recognized by a method determined by the nature and extent of the seller’s continuing involvement. In the case of our land sales, this involvement typically consists of final development activities. We recognize revenue and related costs as work progresses using the percentage-of-completion method, which relies on estimates of total expected costs to complete required work.
